Citation Nr: 1800860	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  12-29 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, Type II.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1965 to January 1968 and from January 1968 to January 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The February 2012 rating decision granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective July 1, 2011, the date that the original disability claim was received.  Additionally, the rating decision continued the 20 percent rating for diabetes mellitus type II.  

In October 2017, the Veteran presented testimony at a Travel Board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder.

The issue of entitlement to an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the appeal period, the Veteran's diabetes has not required doctor-prescribed regulation of activities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for diabetes mellitus, Type II, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.10, 4.14, 4.119, Diagnostic Code 7913 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

The Veteran, in this case, has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

II.  Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1 (2017).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran bears the burden of presenting and supporting his claim for benefits.  See 38 U.S.C. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

III.  Analysis

In a March 2012 Notice of Disagreement, the Veteran contended that the 20 percent rating did not accurately reflect the severity of his service-connected diabetes mellitus.  Yet, at the October 2017 Travel Board hearing, the Veteran expressed satisfaction with the currently assigned 20 percent rating.  

The Veteran's diabetes is evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  A 20 percent rating is warranted for diabetes mellitus that requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year, or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating, but non-compensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1). 

In order to demonstrate a regulation of activities, medical evidence is required to show that both occupational and recreational activities have been restricted. Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities." Id. at 362 (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining the term within the criteria for a 100 percent rating)).

Following a May 2011 diagnosis, the Veteran was service connected for diabetes mellitus, Type II on a presumptive basis due to exposure to herbicides while in service.  The Veteran was prescribed oral medication.

The Veteran was afforded a VA examination in January 2012.  The Veteran's diabetes was noted as being managed by an oral hypoglycemic agent.  No episodes of diabetic ketoacidosis or hypoglycemic reaction were noted.  There were also no reports of progressive weight loss and progressive loss of strength.  No regulation of activities was required.  The examiner also concluded the Veteran's diabetes and complications of diabetes did not impact his ability to work.

The Veteran was afforded another VA examination in December 2014.  The Veteran's diabetes was noted as being managed by a restricted diet and oral hypoglycemic agent.  No episodes of diabetic ketoacidosis or hypoglycemic reaction were noted.  There were also no reports of progressive weight loss and progressive loss of strength.  The Veteran did not require regulation of activities as part of medical management of his diabetes.  The examiner also concluded that the Veteran's diabetes and complications of diabetes did not impact his ability to work.

On review of the evidence of record, the Board finds no indications that the Veteran's activities required regulation of activities as part of medical management of diabetes mellitus.  Moreover, there is no evidence that the Veteran has experienced episodes of ketoacidosis or hypoglycemic reactions requiring either hospitalization, or twice a month visits to a diabetic care provider.  Therefore, there is no evidence to support a 40, 60, or 100 percent schedular rating under Diagnostic Code 7913. 

As the Veteran's diabetes does not require the regulation of activities, is not manifested by episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization, and does not require twice a month visits to a diabetic care provider; the Veteran is not entitled to a schedular rating higher than 20 percent at any time during the appeal period. 

Having carefully considered the claim, the Veteran's lay testimony, and applying the law, the Board finds that the preponderance of the evidence does not support increased evaluation in excess of 20 percent for diabetes mellitus.


ORDER

An evaluation in excess of 20 percent for diabetes mellitus, Type II, is denied.


REMAND

The Board finds that a remand is necessary regarding the Veteran's service connection claim for bilateral hearing loss.

The Veteran submitted a private audiogram which was conducted in July 2015.  It is unclear, however, whether any speech discrimination testing was performed during the private examination, and if so, whether the Maryland CNC speech discrimination was the testing protocol used.  VA has a duty to clarify whether such test was used in the private examination.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (VA has a duty to return for clarification unclear or insufficient examination reports even when they do not originate from VA medical personnel, particularly with regards to private audiological examinations).  Thus, a remand is necessary in order to clarify whether the private audiological examination used the Maryland CNC test.

Also, the Board notes that the Veteran's last VA examination of his hearing acuity was in October 2011.  

At the October 2017 Travel Board hearing, the Veteran testified that his hearing had worsened since the last VA examination.  In light of the need to remand for the above, the Board finds that a new VA examination of the Veteran's bilateral hearing loss should be obtained so that the current severity of the disability may be adequately assessed and the claim can be efficiently adjudicated.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his bilateral hearing loss, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  If possible, contact the private audiologist, D.T., to confirm whether the Maryland CNC test was used in the audiometric testing completed in July 2015.

3.  Schedule the Veteran for a VA audiological examination in order to determine the current severity of his bilateral hearing loss.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests, including an audiometric evaluation, should be conducted and the results reported in detail. 

The examiner should attempt to obtain useable Maryland CNC speech discrimination testing results, to the best of his/her ability.  The examination report should also address the Veteran's complaints of worsening hearing loss and its impact on his activities of daily living and occupational functioning.

4.  After completion of the above, the AOJ should review the expanded record and readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


